Citation Nr: 0818592	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  06-31 732A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel










INTRODUCTION

The veteran served on active duty from March 1981 to May 
1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.

FINDINGS OF FACT

1.  No nexus between the veteran's active military duty and 
his currently-shown hearing loss has been demonstrated

2.  No nexus between the veteran's active military duty and 
his currently-shown tinnitus has been demonstrated.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted. 38 U.S.C.A. 
§§ 1101, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.385 (2007).

2.  Service connection for tinnitus is not warranted. 38 
U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his current bilateral hearing loss 
and tinnitus is the result of in-service noise exposure.  
Specifically, he asserts that his military duties exposed him 
to the loud noise of gunfire and aircraft, and air pressure 
changes, and that he was rarely provided ear protection.  
Thus, he feels that service connection for bilateral hearing 
loss and tinnitus is warranted.

I.  Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for Veterans 
Claims has held that VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The foregoing notice requirements were satisfied by an August 
2005 letter.  In addition, following the letter, the October 
2006 SOC was issued, which provided the veteran with an 
additional 60 days to submit more evidence.  Thus, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.

Also, to whatever extent the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as assigning a disability rating or 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  As will be 
discussed in the following decision, the Board is denying the 
veteran's service connection claims.  As such, no ratings or 
effective dates will be assigned.

In addition, the veteran has been accorded a pertinent VA 
examination, and all evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims file.

II.  Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

III.  General Laws And Regulations

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. § 1110 (West 
2002).  Service connection may be established by 
demonstrating that the disability was first manifested during 
service and has continued since service to the present time 
or by showing that a disability which pre-existed service was 
aggravated during service.  Service connection may be granted 
for any disease diagnosed after discharge from service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2007).

When a chronic disease such as an organic disease of the 
nervous system becomes manifest to a degree of 10 percent 
within one year of the veteran's discharge from service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
veteran's period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

IV.  Analysis

A.  Bilateral Hearing Loss

The service medical records reflect that the veteran received 
frequent audiological testing throughout his active duty.  
These records also reflect the issuance of personal ear 
protection in connection with his duties as a combat 
controller and resultant noise exposure.  Evaluations 
performed between July 1981 and May 1989 indicated normal, 
albeit varied, hearing acuity.  The Board notes that 
audiometric testing in July 1981 and June 1985 revealed mild 
right ear hearing loss at 6000 hertz, and testing in March 
1986, and June and July 1988 showed mild hearing loss in the 
left ear at the same frequency.  However, auditory thresholds 
at that frequency are not considered when determining hearing 
impairment for VA purposes.  In any event, the latest report 
of in-service audiometric testing (performed in May 1989, a 
year prior to separation) reflects hearing within normal 
limits even at the higher frequency of 6000 hertz.   

The earliest evidence of record describing current bilateral 
hearing loss is a September 2005 VA Medical Center (VAMC) 
audiological examination report showing puretone results of 
15, 15, 50, 50, and 50 decibels in the right ear and 20, 15, 
60, 55,and 55 decibels in the left ear at 500, 1000, 2000, 
3000, and 4000 hertz respectively.  Speech discrimination, 
using the Maryland CNC word list, was reported at 94 percent 
correct for the right ear and 80 percent for the left ear.  
The diagnosis was sensorineural hearing loss.  The examiner 
stated that while the volunteered history suggested the 
possibility of noise induced hearing loss, the relationship 
between the veteran's hearing loss and military service 
"must be considered speculative because of the normal 
audiometrics in service."  

That the veteran currently has bilateral hearing loss for VA 
compensation purposes is not in dispute.  See 38 C.F.R. 
§ 3.385.  Rather, the question to be resolved is whether this 
disability can be related to the veteran's period of service.  
Here, there is a lengthy period of time during which there is 
no contemporaneous evidence of record as to the veteran's 
hearing acuity.  This lengthy period without post-service 
treatment weighs heavily against the claim.  Maxon v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  For the veteran to prevail 
on his claim, the 15 year gap between his service and the 
initial diagnosis of bilateral hearing loss must be overcome.  

That has not occurred in this case.  Although the veteran has 
reported that his hearing loss began in 1983, service medical 
records are negative for complaints of, treatment for, or 
findings of bilateral hearing loss.  There is also no 
evidence whatsoever pertaining to his hearing acuity within 
one year of service (to trigger the application of the legal 
presumption of service connection for chronic disease).  In 
fact, the earliest document showing the presence of hearing 
loss is in 2005.  Moreover, any link between the veteran's 
currently-shown hearing loss and his military service has 
been specifically characterized as speculative.  The Board 
notes service connection may not be based on a resort to pure 
speculation or even remote possibility. See 38 C.F.R. § 
3.102.  The Board has strongly considered the veteran's 
contentions that his military occupation caused his hearing 
loss and does not dispute that he was exposed to loud noise 
in connection with his military duties.  However, given the 
lack of medical evidence of hearing loss in service, or for 
15 years after service, the greater weight of the evidence is 
against the claim.  

B.  Tinnitus

Service medical records are negative for complaints of, 
treatment for, or findings of tinnitus.  The earliest medical 
evidence of record describing the veteran's tinnitus is the 
September 2005 VA Medical Center (VAMC) audiological 
examination report The diagnosis was subjective tinnitus, and 
the examiner again concluded that any nexus between this 
condition and military service was speculative.  

For the veteran to prevail on his claim, he must show either 
continuity of symptomatology or a medical opinion linking his 
currently-shown tinnitus to events in service.  Neither has 
occurred in this case.  There is no evidence of record 
showing that the veteran had tinnitus during service.  The 
earliest document reporting the presence of tinnitus is in 
2005.  This lengthy period without post-service treatment 
(e.g., 15 years after separation from service) weighs heavily 
against the claim.  Maxon v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Moreover, any link between the veteran's currently-
shown tinnitus and his military service has been deemed to be 
speculative.  Although the veteran has expressed strong 
disagreement with the examiner's opinion, the fact remains 
that the case file contains no medical evidence attributing 
the veteran's currently-diagnosed tinnitus with his service.  
Thus, the Board finds that the preponderance of the evidence 
is against the veteran's claim for service connection for 
tinnitus.  Service connection is not warranted, and the 
appeal is denied.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


